Citation Nr: 1826728	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-32 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left eye condition.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from December 1975 to December 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which declined to reopen a previously denied claim for service connection for a left eye condition.

The Veteran was scheduled for a Board videoconference hearing in August 2017 but failed to appear.  He has not provided an explanation for his failure to appear and has not requested that the hearing be rescheduled.  Therefore, his hearing request is deemed to be waived.

As noted, the RO declined to reopen the Veteran's claim.  The record shows that the Veteran was originally denied service connection for a left eye condition in a September 1979 rating decision.  In October 1979, the Veteran submitted a statement asking the RO to give a detailed description of the evidence used to deny his claim.  He also stated, "I know that this injury was incurred during military service."  In response, the RO sent a November 1979 letter describing findings from the Veteran's service treatment records which were the basis of the denial.  They did not send a statement of a case with instructions on how to perfect an appeal to the Board, and no further action was taken.

VA is liberal in determining what constitutes a notice of disagreement (NOD).  Generally, any communication expressing dissatisfaction with an RO decision and a desire to contest the result constitutes a NOD, and special wording is not required.  Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007).  Because the Veteran's October 1979 submission continued to assert that his left eye disability was incurred in service, the Board finds that it was a NOD for the purposes of the September 1979 rating decision.  Because no follow-up action was taken in response to this NOD, that rating decision never became final, and the claim for service connection remains open on the merits.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service treatment records show the Veteran underwent an October 1975 enlistment examination which found some decreased left eye visual acuity, but was otherwise normal.  Additional records from February 1976 noted some scarring of the macular area of the left eye.  In July 1978, the Veteran complained of a several year history of "blank spots" in the left eye, as well as a history of watching an eclipse through several filters at age 9.  Examination noted the foveal area was cherry red, not unlike an old solar retinitis.  He was diagnosed with solar maculopathy.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1132.  Here, because there was no diagnosis of a left eye condition during the October 1975 enlistment examination, the Veteran is presumed to have been in sound condition.

In such instances, the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003).

The Board finds that solar maculopathy did not clearly and unmistakably preexist service.  In 1978, the Veteran reported watching an eclipse at age 9 and having a "several year" history of left eye symptoms, and physical findings were consistent with an "old" solar retinitis.  However, when macular scarring was first noted in 1976, there were no such findings.  It also remains ambiguous as to whether the "several year" history of symptoms reported in 1978 extends prior to 1975 or even 1976.  Ultimately, it is not "undebatable" that solar maculopathy diagnosed in 1978 existed prior to service, and therefore the presumption of soundness has not been rebutted.

If the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2013) (citing Horn v. Shinseki, 25 Vet. App. 231, 236 (2012)).  For service connection, a claimant still must establish that he has a current disability that is related to the in-service injury or disease.  Gilbert, 26 Vet. App. at 52.

To that end, the Veteran should be afforded a VA examination to determine whether he has a current left eye condition attributable to the diagnosed solar maculopathy in service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his left eye disability.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies must be completed, including visual field testing using Goldman kinetic perimetry or appropriate simulated Goldman perimetry.

The examiner should then address the following:

a.  What are the current left eye diagnoses?

b.  For each diagnosed condition, is it at least as likely as not (50 percent or greater probability) etiologically related to solar maculopathy or solar retinitis diagnosed in service?

Note: The examiner must assume that solar maculopathy/retinitis had its onset during military service.  It did not preexist service.

Although the examiner must review the file, his/her attention is drawn to the following evidence:

i.  Service treatment records dated February 1976 noted scarring of the left eye macular area.

ii.  Service treatment records dated July 1978 show the Veteran complained of a several year history of "blank spots" in the left eye.  Examination noted the foveal area was cherry red, not unlike an old solar retinitis.  He was diagnosed with solar maculopathy.  Additional records from October 1978 note a diagnosis of a central microscotoma secondary to infrared burn.

iii.  Private treatment records from April 2000 documented the left macula as normal.

iv.  Private records dated June 2012 reflect diagnoses of bilateral microaneurysms, bilateral juxtafoveal telangiectasis, and bilateral nuclear sclerosis cataracts.

v.  The Veteran's statements regarding being hit in the eye with shell casings or ejected cartridges during firearms training are not credible and should not be considered.

The examiner must provide a complete explanation for each requested opinion.  If the examiner is unable to provide an opinion without resorting to speculation, he/she must state why this is the case.

2.  Following completion of the above, readjudicate the Veteran's claim for service connection for a left eye disability.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




